      Case 2:12-cv-00601-ROS Document 3913 Filed 06/11/21 Page 1 of 3



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                          NOTICE OF AUTHORITY
                                           Plaintiffs,       CLARIFICATION RE:
14                 v.                                    DEFENDANTS’ SUPPLEMENTAL
                                                         RESPONSE TO ORDER TO SHOW
15   David Shinn, Director, Arizona Department of                  CAUSE
     Corrections; and Richard Pratt, Interim                     (DKT. 3881)
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19
            In Defendants’ Supplemental Response to Order to Show Cause (Dkt. 3881 at 22:4–
20
     8), there is an explanatory parenthetical accompanying the citation to McClendon v. City of
21
     Albuquerque, No. 95 CV 024 JAP/KBM, 2017 WL 4041588, at *4 (D.N.M. Sept. 11, 2017),
22
     which states that the McClendon court “den[ied] civil contempt where prison officials
23
     substantially complied with agreement to provide 40 hours pre-service and annual in-
24
     service mental health training to security employees even though only half of employees
25
     received the 40-hours pre-service training but all employees received 8 hours of in-service
26
     training.” Defendants clarify and replace the citation and explanatory parenthetical as
27
     follows:
28
     Case 2:12-cv-00601-ROS Document 3913 Filed 06/11/21 Page 2 of 3



 1             McClendon v. City of Albuquerque, No. 95 CV 024 JAP/KBM,
               2017 WL 4041588, at *9, 12 (D.N.M. Sept. 11, 2017) (denying
 2             request for an order to show cause why prison officials should
               not be held in contempt for violating a settlement agreement,
 3             despite officials’ deficient performance).
 4       DATED this 11th day of June, 2021.
 5                                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC

 6
 7                                        By /s/Daniel P. Struck
                                             Daniel P. Struck
 8                                           Rachel Love
                                             Timothy J. Bojanowski
 9                                           Nicholas D. Acedo
                                             3100 West Ray Road, Suite 300
10                                           Chandler, Arizona 85226
11                                            Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
      Case 2:12-cv-00601-ROS Document 3913 Filed 06/11/21 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on June 11, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@aclu.org
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Daniel P. Struck
27
28

                                                  3
